
Exhibit 10(n)


EURASIAN CAPITAL, LLC.



This Consulting Agreement made this November 6, 2017 by and between Eurasian
Capital, LLC. a Delaware Limited Liability Company, whose address is: One World
Trade Center, Suite 8500, New York, NY 10007, hereinafter referred to as
“Eurasian Capital, LLC.” Or “Consultant” and ABCO Energy Corp. whose address is
2100 North Wilmot #211, Tucson, AZ. 85712, hereinafter referred to as the
“Company” or “ABCE” for Consultant to provide Institutional Funding/Sponsorship
Services to ABCE.
 
Whereas Consultant is in the business of providing Institutional Funding
Services and Sponsorship Services and whereas, ABCF desires to retain Consultant
for the following purposes more specifically set forth on Exhibit A attached
hereto and entitled “PROJECT SCOPE".


For and in consideration of mutual benefits, detriments, promises, and the cross
consideration hereinafter set forth, the parties hereto, Eurasian Capital , LLC.
and ABCE, collectively “THE PARTIES”, hereby covenant and agree as follows:


1. Services


Eurasian Capital, LLC. is hereby engaged to provide Institutional
Funding/Sponsorship services (non-exclusive) including serving as an investment
banking liaison with the express objective to help procure funding for working
capital purposes for a six-month period from the date hereof (the “term”) and
can be terminated at any time (monthly) by the client. Eurasian Capital, LLC.
shall work to identify institutional sources of capital on behalf of the Company
by communicating specifically to investors in Eurasian Capital’s book
predominantly made up of “Qualified Purchasers” -investors- family trusts/hedge
fun ds, private equity and venture capital couple d with sell-side Investment
Banking firms (Broker/Dealers); further publicizing the value and achievement of
the Company and its existing asset base.
 
2.  Compensation


ABCO Energy, Corp. hereby agrees to pay Eurasian Capital, LLC for the services
set forth in Paragraph 1, the following non-refundable retainer items:


a. The issuance of $10,000 monthly retainer fee in shares of ABCE common stock
for November 2017 shall be based on the 5 day average of the closing bid price
beginning the effective date of this Consulting Agreement [“5 Day Formula”] The
number of shares due for November shall be prorated based upon the number of
days that this Consulting Agreement is in effect during November, starting with
the effective date of the Agreement. In addition, there will be 7% success fee
for raising capital which will be paid in cash out of the proceeds of the
applicable capital raise at the closing thereof. The 5 Da y Formula for December
2017 shall commence on December 1st of that month and shall be calculated on the
1st   day of each month thereafter during the term of this Consulting Agreement.
Further, shares, when issued, will be validly issued, fully paid and non,
assessable. The said shares shall be issued within five business days after the
price has been determined pursuant to the aforementioned 5 Day Formula .


[image0.jpg]
 

 

--------------------------------------------------------------------------------



EURASIAN CAPITAL, LLC.
 
Upon the written request to Eurasian Capital, LLC. from ABCE, Consultant will
grant to ABCE a “free-look” ability whereby, ABCE will be given the opportunity
to verify Consultant’s long position in ABCE stock. The Subscription Agreement
for shares shall contain a “proprietary restrictive” clause which precludes any 
liquidation  of Consultant’s vested stock until six [6) months after the
effective date of the termination of this Agreement


b. ABCE understands and acknowledges that Eurasian Capital, LLC. has forgone
significant opportunities to accept this engagement and ABCE derives substantial
benefit from the execution of this Agreement and the ability  to announce its
relationship with Eurasian Capital, LLC. Therefore, the issuance of common stock
constitutes payment for ABCE’s agreement to consult with Eurasian Capital , LLC.
and are a non-refundable and non-apportionable. If ABCE decides to terminate
this Agreement prior to May 6, 2018 or earlier for any reason whatsoever, it is
agreed and understood that Eurasian Capital, LLC. will not be requested or
demanded by ABCE to return any of the shares of Common Stock paid to it as
retainer hereunder.


c. Further, if and in the event ABCE is acquired in whole or in part, during the
term of this agreement, it  is agreed and understood . Eurasian Capita l, LLC.
will not be requested or demanded by ABCE to return any of the common stock paid
to it hereunder based on agreed above. It is further agreed that if at any time
during the term of this Agreement of ABCE or substantially all of ABCE assets
are merged with or acquired by another entity,  or some other change occurs in
the legal entity that constitutes ABCE, Eurasian Capital, LLC shall retain and
will not be requested by ABCE to return any of the common stock


3. Termination of Agreement


a Upon the bankruptcy or liquidation of the other party. whether voluntary or
involuntary;


b. Upon the other party taking the benefit of any insolvency law;


c. Upon the other party having or applying for a receiver appointed for either
party; and/or


d. Mutual consent of the parties.


e. “At will” -At any time at the ABCE Request


4. Notices


All notices hereunder shall be in writing and addressed to the party at the
address herein set forth, or at such other address which notice pursuant to this
section may be given, and shall be given upon the earlier of actual receipt or
three (3) business days after being mailed or delivered to such courier service.
Any notices to be given hereunder shall be effective if executed by and/or sent
by the attorneys for THE PARTIES giving such notice and. in connection
therewith, THE PARTIES and their respective counsel agree in giving such notice
such counsel may communicate directly in writing with such party to the extent
necessary to give such notice.
 
 
[image1.jpg]



--------------------------------------------------------------------------------

 
EURASIAN CAPITAL, LLC.


5. Attorney Fees


In the event either party is in default of the terms or conditions of this
Consulting Agreement and legal action is initiated as a result of such default.
the prevailing party shall be entitled to recover all costs incurred as a result
of such default including reasonable attorney fees, expenses and court costs
through trial, appeal and to final dispositions.


6. Time is of the Essence


Time is hereby expressly made of the essence of this Consulting Agreement with
respect to the performance by THE
PARTIES of their respective obligations hereunder.


7. Inurement


This Consulting Agreement shall inure to the benefit of and be binding upon THE
PARTIES hereto and their respective heirs, executors, administrators, personal
representatives, successors, and consultant shall not assign this agreement


8. Entire Agreement


This Consulting Agreement contains the entire agreement of THE PARTIES. It is
declared by THE PARTIES that there are no other oral or written agreements or
understanding between them affecting this Agreement. This Agreement supersedes
all previous agreements.


9. Amendments


This Agreement may be modified or amended provided such modifications or
amendments are mutually agreed upon and between THE PARTIES hereto and that said
modifications or amendments are made only by an instrument inwriting signed by
THE PARTIES.


INDEMNIFICATION: The Consultant hereby agrees to indemnify and hold ABCE
harmless from and against any loss, claim, damage or expense, and/or all costs
of prosecution or defense of their rights hereunder, whether in judicial
proceedings, including appellate proceedings, or whether out of court. including
without limiting the generality of the foregoing, attorneys’ fees, and all costs
and expenses of litigation, arising from or growing out of any actions conducted
by the Consultant in connection with this Agreement or other action conducted
during the course of this Agreement or as a result of this Agreement. In no
event shall the Consultant be liable for consequential, special. indirect,
incidental, punitive, or exemplary loss, damage, cost or expense (including,
without limitation, lost profits and opportunity costs) unless due to gross
negligence on the part of the Consultant. The provision of this paragraph shall
apply regardless of the form of action, loss, damage, claim, liability, cost, or
expense, whether in contract, statute, tort (including without limitation,
negligence,) or otherwise. The provisions of this paragraph shall survive the
completion or termination of this Agreement.
 
 
[image1.jpg]
 
 



--------------------------------------------------------------------------------



EURASIAN CAPITAL, LLC.

10. Waivers


No waiver of any provision or condition of this Agreement shall be valid unless
executed in writing and signed by the party to be bound t hereby, and then only
to the extent specified in such waiver. No waiver of any provision or condition
of this Agreement and no present waiver of any provision or condition of this
Agreement shall be construed as a future waiver of such provision or condition.


11. Non-Waiver


The failure of either party, at any time, to require any such performance by any
other party shall not be construed as a waiver of such right to require such
performance, and shall in no way affect such party’s right to require such
performance and shall in no way affect such party’s right subsequently to
require a full performance hereunder.


12. Construction of Agreement


Each party has participated fully in the review and revision of this Agreement.
Any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not apply in the interpretation of this
Agreement.


13. Non-Circumvention Agreement


ABCO Energy, Corp. agrees, represents and warrants hereby that it shall not
circumvent Eurasian Capital, LLC. with respect to any banking or lending
institution, investment bank, trust, corporation, individual or investor
specifically introduced by Eurasian Capital, LLC. to ABCE nor with respect to
any transaction or other business opportunity proposed by Eurasian Capital, LLC.
assisted with or otherwise promoted by Eurasian Capital, LLC. for the benefit of
ABCE (“Protective Funding Service “) pursuant to the terms with for the purpose
of, without limitation, this Agreement and for a period of twelve (12) months
from the date of execution by THE PARTIES of this Agreement or the introduction
to a Specific Funding Source. Within five [5] days of the effective date of the
termination of this Consulting Agreement, Consultant shall supply ABCE with a
complete list of all such transactions and/or  business opportunities  which
ABCE shall have five [5] days after receipt thereof to agree or disagree with.
If any disputes arise, the PARTIES will use their best efforts to resolve same.
If not, then a third party will be appointed by both to resolve the issue[s].


14. Applicable Law
 
THIS AGREEMENT IS EXECUTED PURSUANT TO AND SHALL BE INTERPRETED AND GOVERNED FOR
ALL PURPOSES BY THE LAWS OF THE UNITED STATES FOR WHICH THE COURTS IN NEW YORK
SHALL HAVE JURISDICTION WITHOUT GIVING EFFECT TO THE CHOICE OR LAWS OR CONFLICT
OF LAWS RULES THEREOF’ OR OF ANY STYLE.
 
The parties agree that mediation shall be used as an initial forum for the
good-faith attempt to settle and resolve any issues or disputes that may arise.
 
15. Counterparts


This Agreement may be executed in a number of identical counterparts. Each such
counterpart is deemed an original for all purposes and all such counterparts
shall, collectively, constitute one agreement, but, in making proof of this
Agreement, it shall not be necessary to produce or account for more than one
counterpart.
 
[image1.jpg]
 
 
 

--------------------------------------------------------------------------------

 
EURASIAN CAPITAL, LLC.
16. Facsimile


A facsimile copy of this Agreement is acceptable.


17. Acceptance of Agreement


Unless both parties have signed this Agreement within five (5) business days of
the date listed above, this Agreement
shall be deemed automatically withdrawn and terminated.


IN WITNESS WHEREOF, THE PARTIES have set forth their hands and seal in execution
of this Consulting Agreement this 8th day of November, 2017, by and between:


Eurasian Capital, LLC.




A Delaware Limited Liability Company


By:                                                                             
       Jeff Stone, Managing Partner


Date: November 8, 2017




ABCO Energy, Corp.






By:                                                                             
      Charles O’Dowd, President & CEO


Date: Nov. 8,  2017
 
[image1.jpg]
 



--------------------------------------------------------------------------------

 
 
 


EURASIAN CAPITAL, LLC.
EXHIBIT A
 
PROJECT SCOPE



 
Project Activities:
Eurasian Capital, LLC. in providing institutional funding and institutional
sponsorship services, shall perform the fo1lowing project specific functions and
merge Eurasian Capital, LLC. efforts with-“ABCE” as needed. The emphasis of this
fundraising/sponsorship project shall be personal introductions of “ABCE” to
money managers, private equity fund managers, hedge fund managers, pension 
fund  managers,  financial  analysts,  institutional brokers/retail brokers,
venture capitalists, investment bankers, and wholesale/retail market makers. All
out-of- pocket costs (i.e., costs for mail campaigns, printing, distributions,
etc.) shall be pre-approved and paid for by “ABCE”. Note: We do not foresee any
out of pocket expenses.


Conduct and implement strategic planning analysis that combines “ABCE”
due-diligence and Eurasian Capita l, LLC in-house analysis tools to emphasize
marketability.
 
o Coordinate buy-side and sell-side brokerage research coverage introducing
“ABCE” to these sources and facilitating their institutional research. This
provides “ABCE” and Eurasian Capital, LLC. additional analysis reports from
promoting services.
o Investment banking introductions.
o Real -time stock monito ring.
o Develop story development project related Executive Summary for mail-out/
distribution, which is flexible and updated to the ongoing developments of
“ABCE”.
o Media Placement.
o Syndication of stories and feature feeds to more than 800,000 newspapers,
radio, television and web content producers, print editors, bloggers,
columnists, financial / industry analysts, reporters / writers / columnists,
nationwide and internationally.
o Clipping services - to document media coverage.
o Plan marketing campaign matching “ABCE” to Eurasian Capital, LLC.’s
proprietary institutional contact base and other investment prospects/ sources
anchored by Internet presence.
o CEO, Officer and Director Profiles,
 
[image1.jpg]

--------------------------------------------------------------------------------

 
o Crisis Management. Development of multiple mediums of advertising equivalency
in public relations / media placements.
o Develop comprehensive press list based upon trade and institutional investment
related publications.
o Create list of project specific publications and electronic advertising
sources for print and Internet.
o Target of one on one institutional investor meetings and conference calls with
the most desirable in microcap and small cap decision making analysts and
portfolio managers of corporate, business and family funds.
o Corporate message refinement that is flexible according to ongoing
developments.
o Fact Sheets flexible to ongoing developments.
o Implement print media articles and advertising (company initiated only).
o Design print ads for trade and investment related publications.
o Maintain Website Optimization and Analyzation.
o Blogging.
o PowerPoint / slide presentations.
o Tele-conference call, including scripting. Q&A preparation, and thorough
details for successful presentation.
o Honest feedback from all meetings to allow complete knowledge of ongoing
relationships and enhancements of messaging.
o Development of Analysts research coverage and comparable inclusion.
o Nurture of current and potential investors.
o Mail processing and request fulfillment.
o Investment Banking Introductions.
o Board of Directors development and relations.
o Annual Meetings.
o Peer Group / Industry Analysis.
o Perception audits of the investment community.
 
[image1.jpg]

--------------------------------------------------------------------------------

Optional Project Activities: These ancillary projects can be provided at ABCE
discretion and cost.
 
o Conduct road shows with direct participation, in cities targeted utilizing
“ABCE” and Eurasian institutional investor contact base.
o Design and Coordinate Trade Booths.
o Attend trade shows and conferences.
o Hold press/analyst seminars for institutional investors and investment
managers.
o Develop shareholder relations section on “ABCE” website.
o Develop comprehensive website and e-commerce solutions and/ or project related
web pages.
o Write media alerts and press releases to continuously generate press relating
to “ABCE” and its stock performance. emphasizing both standard and Internet
dissemination (company initiated only).
o Plan and implement direct mail campaign to Eurasian Capita l, LLC.’s contact
base and “ABCE” related contacts
with follow-up telephone sales contact
o Annual Reports: assisting in the writing as well as assisting and directing to
the designers, graphic artists and printers for the complete management of the
publication.
 
 
[image1.jpg]

--------------------------------------------------------------------------------

WIRE INSTRUCTIONS:
Please let this serve as detailed information for wire transfer payments to
Eurasian Capital, LLC:


Eurasian Capital, LLC.


Bank: Chase Manhattan Bank Branch:
ABA / Swift: U.S. Wire 021000021
Account#: 862318917
 